Case 6:21-cv-00468-MK   Document 1-5   Filed 03/29/21   Page 1 of 2




                   EXHIBIT D
                      Case 6:21-cv-00468-MK          Document 1-5       Filed 03/29/21   Page 2 of 2




From: TREES Staci M
Sent: We dnesday, July 25, 2018 1:00 PM
To: sa lem @sei u503.org
Subject: Union Dues

I w ould like to opt o ut of paying unio n dues . W hat inform ation do yo u need?

Th ank you,

Staci Trees
CTOC




                                                                                                1- Exhibit D
